DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 1a-1b, 3a-3c and 4a-4b are blurred and too light to show details of components and the structural relationship therebetween.  The illegibility of certain element in the figures may also mislead the understanding of the invention and cause errors in reproduction such as scanning, editing and printing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 12, “preferably…” is vague and indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by DE ‘130 (DE 2554130 A1).
Regarding claim 1, DE discloses a furniture fitting (hinge) comprising a first fitting portion (20) configured to be fixed horizontally to a furniture panel (4), a second fitting portion (10) configured to be fixed to the movably-mounted furniture part (2) and pivotally connected to the first fitting portion; wherein the first fitting portion includes a mounting portion (7) having at least one fastening device (5) for mounting the mounting portion to the furniture panel, and that the first fitting portion includes at least one coupling portion (15) hingedly connected to the second fitting (10), the coupling portion being configured to be releasably connected to the mounting portion (see released position of fig. 9c); wherein the mounting portion includes a pocket-shaped housing (6, 42), wherein the coupling 
As to claim 2, the mounting portion (7) is configured to be inserted into a recess of the furniture panel (see recess in figs 11-12).
As to claim 3, a centering device (42 and tapered end of 15) is provided for centering between the mounting portion (7) and the coupling portion (15), the centering device including at least one inclined surface (tapered end of 15 and opening 42) arranged or formed on the mounting portion and/or on the coupling portion for guiding the coupling portion.
As to claim 4, the furniture fitting includes an unlocking device (30) for releasing the connection between the mounting portion and the coupling portion.
As to claim 5, the unlocking device includes a movably-mounted release element (31, figs. 9a-9c), and the locking between the mounting portion and the 
As to claim 6, the release element (31) is linearly displaceably supported (supported by 29 of 5, movable linearly).
As to claim 7, the furniture fitting includes at least one pivotally mounted hinged lever (17, 17’) for moving the movable furniture part.
As to claim 12, the furniture fitting of DE is a furniture hinge.
As to claim 13, DE has a furniture carcass (4), a furniture part (2) movably supported to the furniture carcass and the furniture fitting of claim 1, the furniture part being pivotally supported about an axis (14, 14’, 18, 18’) and the axis extends substantially vertically in the mounted position. 
As to clam 14, the furniture carcass includes a horizontally aligned side wall (4, see horizontal alignment of figure 4), the mounting portion (7) being supported within a recess of the furniture panel (see recess 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘130 in view of Salice ‘116 (4,050,116).
Regarding claim 8, DE discloses the invention as claimed, including two leavers (17, 17’).  However, DE does not show a spring device applying a force to the hinge lever.  Salice teaches a hinge having a spring device (70) exerting a force to at least one hinge lever (30, 40) to generate a force to keep the hinge in a closed position or in an open position (col. 2, line 54-col. 3, line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the levers of DE with a spring device taught by Salice, to keep the hinge in a closed position or in an open position.
As to claim 9, the spring device of Salice has a pressure roller (80) pressurized by the spring device, the roller being configured to be moved along a setting contour (41, 42) arranged on the hinged lever (40).
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘130 in view of Capur ‘363 (US 2013/0239363 A1).
Regarding claim 10, DE discloses the invention as claimed but for a damping device for dampening the relative movement between the first fitting portion and the second fitting portion.  Capur teaches a similar hinge having a damper (18) 
As to claim 11, the hinge lever of DE is a two-armed lever (17, 17’) having a first end connected to the second fitting (10), and the damping device is configured to be acted upon by the second lever end of the hinge lever (the damper of Capur acted upon by the second lever end 6.1).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 9,169,681 B2 (Cooper et al.) shows a hinge having a damper, a spring acting on the lever, and a spring-biased locking device detachably connecting the hinge arm to the base.
US 10,113,346 B2 (Kohlweiss) shows a hinge having a housing receiving a mounting portion where the mounting portion is adjustable along a guide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
September 10, 2021